     Case 3:20-cv-01831-GPC-RBM Document 7 Filed 01/07/21 PageID.46 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICKEY V. RIVERA,                                   Case No.: 20cv1831-GPC (RBM)
12                                     Petitioner,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  ENLARGE TIME TO SATISFY THE
                                                         FILING FEE REQUIREMENT AND
14   KEN CLARK, Warden,
                                                         GRANTING MOTION TO
15                                   Respondent.         PROCEED IN FORMA PAUPERIS
16
17         On September 9, 2020, Petitioner, a state prisoner proceeding pro se, constructively
18   filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.1 (ECF No. 1.)
19   On September 17, 2010, the Court dismissed this action because Petitioner had failed to
20   pay the $5.00 filing fee or submit a motion to proceed in forma pauperis. (ECF No. 2.)
21   Petitioner was instructed that to have this action reopened he was required to pay the filing
22   fee or file a motion to proceed in forma pauperis by November 17, 2020. (Id. at 1.)
23         Petitioner filed a motion to proceed in forma pauperis on November 16, 2020. (ECF
24   No. 3.) On November 17, 2020, the Court denied the motion because it did not include the
25
26   1
       Petitioner is entitled to the benefit of the “mailbox” rule which provides that his pro se
27   filings are considered to have been constructively filed as of the date they are handed to
     prison authorities for mailing to a court. Anthony v. Cambra, 236 F.3d 568, 574-75 (9th
28
     Cir. 2000).

                                                     1
                                                                                20cv1831-GPC (RBM)
     Case 3:20-cv-01831-GPC-RBM Document 7 Filed 01/07/21 PageID.47 Page 2 of 2



 1   required certified copy of his inmate trust account statement. (ECF No. 4.) The Court
 2   extended the time to file a properly supported in forma pauperis application until December
 3   17, 2020. (Id. at 2.) On December 16, 2020, Petitioner constructively filed a request for
 4   extension of time based on a delay in obtaining trust account statements due to the ongoing
 5   pandemic. (ECF No. 5.) Petitioner constructively filed a renewed motion to proceed in
 6   forma pauperis on December 18, 2020, accompanied by a certified copy of his trust account
 7   statement. (ECF No. 6.)
 8                          MOTION FOR EXTENSION OF TIME
 9         For good cause shown, and because Petitioner’s renewed motion to proceed in forma
10   pauperis was constructively filed only one day late, the Court GRANTS Petitioner’s
11   motion for an extension of time to satisfy the filing fee requirement.
12                     MOTION TO PROCEED IN FORMA PAUPERIS
13         Petitioner has $0.75 on account at the California correctional institution in which he
14   is presently confined (ECF No. 6 at 2, 4), and cannot afford the $5.00 filing fee. Thus, the
15   Court GRANTS Petitioner’s application to proceed in forma pauperis and allows him to
16   prosecute the above-referenced action without being required to prepay fees or costs and
17   without being required to post security.
18                                CONCLUSION AND ORDER
19         Accordingly, the Court GRANTS Petitioner’s motion for an extension of time to
20   satisfy the filing fee requirement (ECF No. 5) and GRANTS Petitioner’s motion to proceed
21   in forma pauperis (ECF No. 6).
22         IT IS SO ORDERED.
23
24   Dated: January 6, 2021
25
26
27
28

                                                  2
                                                                               20cv1831-GPC (RBM)
